16 So. 3d 918 (2009)
Gregory PONTON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-380.
District Court of Appeal of Florida, Third District.
August 5, 2009.
Gregory Ponton, in proper person.
Bill McCollum, Attorney General, for appellee.
*919 Before COPE, LAGOA, and SALTER, JJ.
Prior reports: 744 So. 2d 1009; 990 So. 2d 609.
PER CURIAM.
This is an appeal of an order denying, in part, a motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a). On point one, we affirm as to the consecutive sentences as a habitual violent felony offender (HVFO) on counts fifteen and sixteen on authority of Spratling v. State, 672 So. 2d 54 (Fla. 1st DCA 1996).
In point three, the defendant relies on Rutherford v. State, 820 So. 2d 407 (Fla. 2d DCA 2002). As to that case, we have previously explained that the Second District apparently has an internal conflict of decisions. There is no sequential conviction requirement for an adjudication as an HVFO. Williams v. State, 898 So. 2d 966 (Fla. 3d DCA 2005). We affirm on point three under authority of Williams. We affirm as to the remaining claims without comment.
Affirmed.